Opinion filed April 16, 2015




                                         In The


        Eleventh Court of Appeals
                                      ____________

                                  No. 11-14-00272-CR
                                      ____________

                  ROBERT AUBREY JACKSON, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                                  Taylor County, Texas
                               Trial Court Cause No. 18764B


                      MEMORANDUM OPINION
       As part of a plea agreement, Robert Aubrey Jackson agreed to plead guilty to
a third-degree felony offense of driving while intoxicated in exchange for receiving
a four-year sentence for the offense. The trial court gave Appellant written and oral
plea admonishments. One of the written admonishments provided that, if the trial
court rejected the plea agreement, Appellant would be permitted to withdraw his
plea of guilty.    Appellant entered a plea of guilty to the offense.     Based on
Appellant’s criminal history, the trial court rejected the plea agreement. Appellant
did not withdraw his guilty plea.                  After receiving evidence at a subsequent
disposition hearing, the trial court convicted Appellant of the offense, and it assessed
his punishment at confinement for five years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the motion and
the brief and a motion for pro se access to the record, and counsel has advised
Appellant of his right to review the record and file a response to counsel’s brief. A
response has not been filed.1 Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along

        1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                      2
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


April 16, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3